tcmemo_2010_272 united_states tax_court dean f and jocelyne s pace petitioners v commissioner of internal revenue respondent docket no filed date dean f pace pro_se carolyn schenck and alan cooper for respondent memorandum findings_of_fact and opinion holmes judge dean pace is a successful plaintiff’s attorney who in recovered over dollar_figure million in legal settlements but he didn’t file hi sec_2001 return until the irs audited him pace submitted an amended_return and then the commissioner issued a notice_of_deficiency based on the original return the case is almost entirely about whether pace substantiated a very large number of personal and business_expenses the parties argue about many of those deductions the use of pace’s amended_return and the additions to tax and penalty that the commissioner has determined background the sovereign military hospitaller order of st john of jerusalem of rhodes and of malta was established in the mid- eleventh century when merchants from amalfi founded the benedictine abbey of st mary of the latins in jerusalem by the abbey built st john’s hospital--located on the traditional site of the angel’s announcement of john the baptist’s conception--which provided a place of refuge for poor and sick pilgrims visiting the holy land under the leadership of brother gerard the hospital of st john grew to include several ancillary hospices in palestine along the pilgrimage route pope paschal ii officially recognized the hospital in establishing the order of st john as the twelfth century wore on the hospitallers of st john expanded their medical mission to preventive care by providing armed escort to pilgrims traveling the hostile route to jerusalem crusading knights who stayed in jerusalem began to jocelyne pace is a party only because she and her husband filed a joint_return all references to pace refer to dean pace join the order and by 1148--the time of the second crusade--the hospitallers of st john were recognized as an essential part of the holy land’s defense specialization crept in and the order became divided into knights and nurses but the order stayed true to its original calling by rebuilding the original hospital john of würzburg a german pilgrim described the place in over against the church of the holy sepulchre on the opposite side of the way towards the south is a beautiful church built in honour of john the baptist annexed to which is a hospital wherein in various rooms is collected together an enormous multitude of sick people both men and women who are tended and restored to health daily at a very great expense when i was there i learned that the whole number of these sick people amounted to two thousand of whom sometimes in the course of one day and night more than fifty are carried out dead while many other fresh ones keep continually arriving john of würzburg description of the holy land in palestine pilgrims’ text society publication sec_44 aubrey stewart trans london the next several centuries did not go as well the order was forced out of palestine by when muslim forces took its last stronghold in acre the knights took refuge in cyprus and then established a sovereign territory in rhodes in they were under constant pressure and were besieged by the ottoman navy in about knights and big_number to big_number soldiers repelled it but the turks returned with a large army in july by december the knights’ position had become desperate supplies were running low and there was little hope of reinforcements l’isle adam--the grand master of the knights of rhodes--surrendered and withdrew with his brethren on january by the order had settled in malta charles v of spain gave the island to the knights in perpetual fiefdom in exchange for an annual tribute of one maltese falcon the original goal was to retake rhodes but when this didn’t work out the order stayed in malta for years and became known as the knights of malta they continued their naval mission of patrolling the mediterranean to check ottoman power and perhaps the most famous moment in the order’s history happened in when an ottoman force again laid siege against them their successful resistance was of enormous moral importance to europe and was celebrated throughout the west even more than two hundred years later voltaire would state rien n’est plus connu que le siege de malte nothing is better known than the siege of malta european monarchs showed their support for the order by sending funds to rebuild the knights built another great hospital churches and even a university on their island the order however could not withstand napoleon who took malta in disarmed disisled and dispersed the knights entered what looked to be a long decline they needed a new mission and in they took their current name of the sovereign military hospitaller order of saint john of jerusalem of rhodes and of malta which is however in neither jerusalem nor rhodes nor malta but in rome they returned to hospital service and greatly expanded their humanitarian work during the first and second world wars as the end of the second millennium neared the order had become a major global organization with a medical-aid emergency-relief and humanitarian mission one commentator described their modern rise the age of software economists and pocket calculators has been caught napping that of chivalry has crept up behind it and taken it unawares a hundred years ago the order of malta appeared a mere honorific memory of the crusades today the order exchanges ambassadors with nearly sixty governments it has more than ten thousand knights in thirty-nine national associations throughout the world its decorations have been proudly accepted by republican heads of state from africa to the united_states and above all it conducts an international hospitaller activity with few equals in size modernity and efficiency sire the knights of malta at xi yale university press findings_of_fact pace is an heir to this ancient legacy he is also one man in three parts as dean pace esq he has practiced law for over years and become an unusually successful attorney specializing in qui tam litigation2--as he himself testified i don’t think anyone is equal to me in qui tam actions qui tam actions are brought under the false claims act u s c secs which entitles individuals with knowledge of fraud against the u s government to sue on its behalf whistleblowers are rewarded with to percent of the recovery the lawyers take home generous contingency fees whistleblowers are rewarded handsomely in qui tam litigation and pace takes home about half of the reward via contingency fees but the flow of income is uneven--sowing seeds in years of famine for reaping in years of plenty pace feasted in 2001--he recovered over dollar_figure million in legal settlements and took home over dollar_figure million in contingency fees as mr dean pace pace is also a bon vivant he frequents the bel air country club drives a jaguar visits france regularly and enjoys dollar_figure bottles of wine and bespoke shirts he has numerous friendships here and in europe that he has sustained over the decades--people with whom he shares an interest in fine wine and dining plus many professional contacts and former clients and finally there is sir dean pace a man of faith and a knight in obedience in the sovereign military hospitaller order of st john of jerusalem of rhodes and of malta as a knight in obedience pace is required to participate in an annual pilgrimage to lourde sec_3 and contribute time talent and treasure to the order he contributes to the order’s u s affiliate which the irs recognizes as a charitable_organization pace’s confusion of business personal and charitable expenses is what prompted the irs to issue a notice_of_deficiency the court lourdes is a small town in southwestern france that hosts a major pilgrimage with million annual visitors volunteers from the order tend to the pilgrims who are poor and sick conducted an audit by trial in los angeles where the paces resided when they filed their petition i preliminaries opinion we begin by reviewing some of the basics of substantiation the most important rule is that taxpayers have to keep records section and its accompanying regulations tell taxpayers to hold onto records that would enable the irs to verify their income and expenses see sec_1_6001-1 income_tax regs unsophisticated taxpayers unfamiliar with the substantiation requirements often get extra leeway in their good-faith attempts to comply see eg larson v commissioner tcmemo_2008_ but sophisticated attorneys like pace should know better as a general_rule we presume the commissioner’s determination in the notice_of_deficiency is correct see also rule a 290_us_111 because the taxpayer is usually in a better position to show what he earned and what he spent it is he who generally has the burden_of_proof at least for tax years after the burden can shift to the commissioner but only if a taxpayer produces credible_evidence meeting the requirements of sec_7491 unless otherwise noted all section references are to the internal_revenue_code as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure but with few exceptions it does him no good to argue that the commissioner wasn’t working with good information--the notice_of_deficiency puts issues in play for trial we generally do not look behind it 83_tc_269 pace objects to the commissioner’s decision to base the notice_of_deficiency upon his original rather than his amended_return he is simply wrong--the commissioner is not required to treat an amended_return as superseding an original return 211_f3d_504 9th cir affg tcmemo_1998_297 and it is within the commissioner’s discretion to determine the deficiency using the original return colvin v commissioner tcmemo_2004_67 citing 561_f2d_1115 4th cir affd 122_fedappx_788 5th cir pace also attempts to prove his deductions with his appointment book and with various schedules of expenses that he prepared specially for trial we treat these as argument--not evidence--and use them only to guide us to the appropriate canceled check or credit-card statement we rely on those checks and statements as well as pace’s testimony to the extent we find it credible to decide what deductions he has adequately substantiated ii schedule c deductions pace deducted a wide range of business and nonbusiness expenses on his schedule c we divide them into categories and look at each in turn a sec_274 expenses certain deductions have enhanced substantiation requirements under sec_274 and sec_280f these categories include travel meals and entertainment and certain forms of listed_property the term listed_property in sec_274 includes any passenger_automobile sec_280f to deduct any expenses related to such property a taxpayer must substantiate by adequate_records or by sufficient evidence the amount time and place and business_purpose of the expenditure sec_274 car expense sec_5 claimed on return dollar_figure ra’s report dollar_figure nod adjust dollar_figure p claimed at trial dollar_figure p claimed in brief dollar_figure r argued at trial dollar_figure one of the more bedeviling aspects of this case was the parties’ constant bombardment of the court with concessions partial stipulations both oral and written and testimony that seemed to contradict the concessions and stipulations in fairness to the commissioner we do note that most of this rhetorical shelling came from pace’s camp the commissioner’s counsel helpfully summarized the various amounts still seemingly at issue in posttrial briefing and we summarize at the beginning of each section the conflicting numbers from pace’s original return the revenue agent’s report the notice_of_deficiency what pace claimed before and sometimes during trial what he claimed in his posttrial brief and what the commissioner allowed at trial pace offered his appointment book spreadsheets and credit- card statements in an attempt to substantiate his car expenses while pace showed that he spent freely on his jaguar he failed to demonstrate his business use of the vehicle his appointment book does not record the number of miles driven and rarely if ever describes the business_purpose for a particular entry many entries--illegible or containing a single word--fail to describe the purpose of the expense the credit-card statements prove that pace spent money on gasoline and car washes but there is nothing to indicate that these expenses had a business_purpose the car-insurance expense was not allocated between pace’s jaguar and his wife’s personal-use honda he depreciated his car using a novel method but the code does not allow such creativity the commissioner could have disallowed the car expenses in their entirety--the strict substantiation requirements of sec_274 do not allow this court to approximate expenses 50_tc_823 affd 412_f2d_201 2d cir see also sec_1_274-5t temporary income_tax regs fed reg date but in a spasm of bureaucratic generosity the commissioner allowed dollar_figure in pace multiplied the cost of the car by the number of months he owned the car in over its useful_life multiplied by the percentage of business use of the car he didn’t calculate the correct amount of depreciation even using his own method expenses based on mileage this mileage_allowance encompasses all of the actual car expenses claimed including insurance gasoline depreciation etc and we limit pace’s allowable car- expense deduction to this amount meals and entertainment claimed on return ra’s report dollar_figure nod adjust dollar_figure p claimed at trial dollar_figure p claimed in brief dollar_figure r argued at trial pace often dined at fine restaurants and his country club in but he did not meet sec_274’s substantiation requirements for meals and entertainment_expenses he also failed even to identify in his posttrial brief which expenses comprise the amount listed for meals and entertainment_expenses and he showed no business_purpose as with car expenses sec_274 does not allow us to approximate sanford t c pincite- and unlike with the car expenses the commissioner didn’t give anything away we agree with the commissioner travel claimed on return ra’s report dollar_figure nod adjust dollar_figure p claimed at trial dollar_figure p claimed in brief dollar_figure r argued at trial pace traveled extensively in spending thousands of dollars on airfare hotels and incidentals but he has failed to adequately substantiate such expenses under sec_274 he provided credit-card statements and his appointment book as evidence but the appointment book didn’t include the purpose of the travel a substantial portion of the travel_expenses also appears to be related to nonbusiness travel--including a pilgrimage to lourdes that he undertook as a knight of malta and wine-tasting events in paris we therefore uphold the commissioner’s denial of all travel_expenses b employee-benefit expenses claimed on return dollar_figure ra’s report dollar_figure nod adjust dollar_figure p claimed at trial dollar_figure p claimed in brief dollar_figure r allowed at trial dollar_figure pace conceded the disallowance of dollar_figure in employee- benefit expenses but argued at trial that dollar_figure in federal and state employment-tax expenses--which the revenue_agent allowed in his report--should be recategorized as employee-benefit expenses because it does not affect the amount of the deficiency the commissioner went along with the recategorization the dollar_figure employee-benefit deduction allowed by the commissioner at trial consists of the dollar_figure in employee_benefits allowed at audit plus the dollar_figure transferred from employment_taxes pace conceded this calculation in his reply brief c office expenses claimed on return dollar_figure ra’s report dollar_figure nod adjust p claimed at trial dollar_figure p claimed in brief dollar_figure r argued at trial dollar_figure the commissioner allowed pace’s dollar_figure office-expense deduction in full but pace wants more claiming at trial that he should be entitled to dollar_figure in office expenses on brief however he claims only dollar_figure we therefore conclude that pace abandoned his dollar_figure office expense argument see 117_tc_117 n 91_tc_524 ndollar_figure 87_tc_1 n 77_tc_780 affd 694_f2d_60 3d cir even if he had not abandoned his arguments for a dollar_figure deduction we would reject it on the record before us pace attempts to substantiate dollar_figure in office expenses with a list of expenses containing check numbers dates and descriptions he did not however introduce into evidence the underlying canceled checks and the only testimony supporting the deduction was conclusory statements by pace and his secretary that the office expenses were incurred in the ordinary course of business therefore we disallow in full these office expenses evaluating the remaining dollar_figure in contested office expenses led to some engaging reading--nearly pages of credit-card statements pace provided annotated statements to back up these in his brief pace broke down his office expenses by payment method credit card dollar_figure check dollar_figure the dollar_figure varies from the dollar_figure claimed at trial because of a transposition error in the brief deductions but the majority of these expenses aren’t business related here are the office expenses lacking a valid business_purpose expense prescription drugs clothing annual credit-card fees religious books bch catholic u total amount dollar_figure big_number prescription drugs pace explained why he deducted his prescription drugs as an office expense-- if dean francis pace is not healthy to conduct a practice the firm doesn’t exist but personal expenses aren’t deductible as business_expenses 64_tc_852 affd 557_f2d_1226 6th cir sec_1_262-1 income_tax regs states that no deduction shall be allowed except as otherwise expressly provided for personal_living_and_family_expenses the regulation goes on to list examples of personal expenses medical expenses--under which prescription drugs clearly fall-- are included as a personal_expense with a cross-reference to the pace’s substantiation for the dollar_figure in office expenses actually shows a total of dollar_figure the source of this disparity is unclear from the record express provision of their deductibility under sec_213 medical_expenses alone sec_1_262-1 income_tax regs therefore pace can’t deduct his prescription drugs as a sec_162 business_expense clothing pace deducted custom-made shirts and a tie as office expenses he explained that he found it difficult to buy some of his clothes off the rack because of his unusual physique our own observation makes us suspect that pace was being modest but no inspection could affect our necessary conclusion expenses in this category are not deductible because pace failed to establish that the clothing was not suitable for everyday wear see eg hamilton v commissioner tcmemo_1979_186 revrul_70_474 1970_2_cb_35 and he wore one of his bespoke shirts to trial-- showing without any doubt its suitability for everyday use annual credit-card fees pace maintained ten credit cards during none of the cards were issued in the name of the law firm and pace used all the cards for both personal and business_expenses the percentage of business use as compared to personal_use is unclear he can’t deduct the annual fees because he failed to establish the business use of the credit cards religious books as a knight in obedience pace is required to read certain books chosen by the order he improperly deducted the cost of these books as a business expense--such spiritual reading is personal bch catholic u pace included a dollar_figure payment to bch catholic u as an office expense we’re not sure what bch catholic u is--it shows up on one of his credit-card statements and pace didn’t explain it thus pace didn’t establish the deductibility of this payment other deductions unlike the bulk of the office expense deductions the following deductions seem to have a valid business_purpose vendor amount sports illustrated daily journal best buy circuit city amex appointment book total dollar_figure pace credibly testified that sports illustrated and the daily journal--a legal newspaper--were used in his office he also testified that the best buy and circuit city expenses were for office computer equipment and the amex appointment book seems reasonable as well but he failed to establish that these expenses were not already included in the dollar_figure he deducted on hi sec_2001 return he didn’t produce the documents used to prepare hi sec_2001 return so there is no way to verify what items were previously allowed we therefore disallow these deductions d charitable_contributions the key issue regarding pace’s charitable_contributions is whether they should be transferred from schedule c where he claimed them to schedule a an individual’s schedule c deductions--unlike schedule a deductions--have the advantage of being neither limited to a percentage of a taxpayer’s contribution_base nor phased out at a high income during the return-to-audit-to-trial-to-briefing voyage pace’s claims of the amount and characterization of his charitable_contributions bobbed up and down we divide them into two categories contributions that are related to the order and those that are not non-order contributions claimed on return dollar_figure sch c ra’s report sch c dollar_figure sch a nod adjust -dollar_figure sch c dollar_figure sch a p claimed at trial dollar_figure sch c p claimed in brief dollar_figure sch a r argued at trial dollar_figure sch a pace originally included all but dollar_figure of the claimed charitable_contributions on schedule c on his schedule c pace deducted dollar_figure as charitable_contributions the commissioner disallowed the entire amount on audit but found that dollar_figure of the contributions were legit and moved them to schedule a as charitable_contributions in preparation for trial pace created a detailed schedule showing dollar_figure in non-order contributions but kept insisting that they should be included as a business_expense then in postrial briefing pace conceded that these non-order contributions should also be moved to schedule a we find pace’s documentation and testimony regarding the dollar_figure in non-order charitable deductions credible albeit properly reported only on his schedule a but pace claimed dollar_figure less than the irs allowed and we treat that reduction as a concession order-related contributions claimed on return dollar_figure sch c ra’s report nod adjust dollar_figure sch c p claimed at trial dollar_figure sch c p claimed in brief dollar_figure sch c r argued at trial dollar_figure sch a pace started out with a dollar_figure schedule c deduction for bar and business development the vast majority of expenses in this category however turned out to be contributions to the knights or related activities during audit pace provided additional documentation of these contributions and the commissioner eventually allowed dollar_figure on schedule a pace changed his mind again preparing for trial claiming dollar_figure in order-related contributions but continued to defend against the commissioner’s siege on his order-contributions-should-remain-on- schedule-c argument we find pace’s evidence--both records and testimony--of the amounts of these contributions credible and his grand tour through the order’s medieval and early modern history engaging but his argument for treating them as business_expenses rather than charitable_contributions is another matter payments that qualify as charitable_contributions are not deductible as ordinary and necessary business_expenses under sec_162 if they fail to qualify as legitimate business_expenses 32_tc_1026 gage v commissioner tcmemo_2002_72 sec_1_162-15 income_tax regs charitable_contributions must be made for detached and disinterested motives 363_us_278 549_f3d_1252 9th cir affg 125_tc_281 a payment is generally not deductible when a taxpayer receives a benefit in exchange sklar f 3d pincite pace explained why he contributes to the knights we even take an oath that we will devote our time talent and treasure to the order and that’s a religious_order promise or oath as honorable as pace’s intentions are the time talent and treasure he devoted to the knights were given with a religious rather than business_purpose in mind since these expenses qualify as charitable-contribution deductions they are not deductible as ordinary and necessary business_expenses pace doesn’t get the tax_benefit of moving his contributions to schedule c but does get to deduct dollar_figure in total charitable contributions--order and non-order donations--on his schedule a dollar_figure less than the amount the irs allowed on audit e litigation expenses pace’s law practice focuses on contingency-fee litigation but also takes some cases on a noncontingency basis he claims deductions for litigation expenses10 from both types of cases contingency-fee litigation expenses claimed on return dollar_figure ra’s report nod adjust dollar_figure p claimed at trial dollar_figure p claimed in brief dollar_figure r argued at trial dollar_figure pace wants to deduct dollar_figure in litigation expenses for but he paid most of the expenses from which usually would mean--since he is a cash-basis taxpayer--that he litigation expenses are out-of-pocket expenses that are necessary to bring a case to its conclusion attorney’s fees-- what a lawyer is paid for his time--are distinct from litigation expenses common litigation expenses include copying costs expert witness consultations costs of hiring investigators deposition costs long-distance phone charges travel to depositions out of state and shipping fees advancing litigation expenses in qui tam and other contingency-fee litigation is common see attorneys’ fees sec_2 3d ed can’t win on this point but there’s an exception in some cases to the deduct-in-the-year-paid rule for contingency-fee- litigation expenses and at least some of pace’s litigation expenses were incurred in contingency cases--a qui tam case against fluor corporation that settled in and three fluor corporation retaliation cases that settled in dollar_figure we consider the following are the fluor litigation expenses deductible in the year of settlement what expenses did pace actually pay how should the expenses be allocated between the qui tam and retaliation cases a deductibility of litigation expenses in the year of settlement pace relies primarily on 53_tc_217 affd 447_f2d_484 9th cir as authority for his deducting contingency-litigation expenses in the year of settlement see also 56_f3d_1016 9th cir revg tcmemo_1993_224 309_f2d_431 9th cir holding that taxpayer could not take uncollected litigation expenses in year at issue affg 36_tc_672 42_tc_9 affd in pace’s records collectively refer to these four cases as the hoefer case patrick hoefer was the relator--the individual suing on behalf of the government--in the fluor corporation qui tam litigation and hoefer also brought the retaliation cases against fluor corporation part and remanded on other issue 356_f2d_755 5th cir but it isn’t quite that simple in canelo the taxpayers were personal-injury attorneys who customarily advanced litigation expenses to clients under contingency-fee contracts recovering the expenses from clients only upon successful resolution of a case id pincite they deducted the advanced expenses in the years they were paid as sec_162 business_expenses and reported them as income if they were reimbursed when a case paid off id pincite we held that the advances were analogous to a loan because the lawyers made them with the reasonable expectation of reimbursement id pincite this prompted us to hold that the advances were not deductible as business_expenses in the year paid--the lawyers had to wait until resolution of the case because the unconditional obligation to pay a fixed sum does not arise until the case is closed in contingency litigation id pincite if a contingency case closed without any recovery then the advanced expenses would be deductible in that year as a bad-debt deduction id pincite and if there was a successful recovery the resulting offset of the advanced expenses would not be income but would be treated as repayment of the loan principal id pace deducted the litigation expenses at issue here on hi sec_2001 return--the year of settlement for the substantive qui tam case this is certainly wrong--even if pace is right in his argument that canelo controls he should have excluded the reimbursed advanced expenses from income rather than deducted them but we can easily recharacterize the deduction as an exclusion because both yield the same tax result the deeper problem is that pace may have been reimbursed differently from the taxpayers in canelo in canelo we characterized the expenses advanced as a loan to the client for costs that he would otherwise have had to pay himself the false claims act in contrast requires a losing qui tam defendant to pay his adversary’s litigation expenses see u s c sec h but we think this amounts to little more than saying that the potential recovery in a false-claim case might include a different category of damages from a personal-injury case the real distinction in the caselaw isn’t between different types of cases but between different terms in the lawyers’ con- tracts with their clients in canelo the contract provided for the lawyer to collect a percentage of the recovery won by the client net of expenses if the client collected on a judgment or settled the advanced costs were to be repaid out of the proceeds that created a conditional obligation of the client to pay for the expenses in contrast when a personal-injury lawyer’s contract provides for him to collect a percentage of the gross recovery but he has to pay the expenses himself he gets to deduct those expenses as he incurs them see eg boccardo v commissioner f 3d pincite but has to include the full amount of the fee in the year he receives it pace’s situation is much more like canelo’s his contract with hoefer stated that pace will advance expenses and costs which will be deducted from any gross recovery before calculation of the fifty percent contingent_fee in the event there is no recovery client will have no obligation to pace for any expenses or costs expended by pace whatever the default rule on who bears expenses in false- claims cases might be this contract makes them just like the expenses of the personal-injury litigation analyzed in canelo and so we’ll treat them the same--pace can treat them as an exclusion from his income in the year of settlement to exclude the entire reimbursement from income however pace must prove that he actually advanced the expenses and that he actually incurred them in prosecuting the case that settled in if the expenses are allocated to cases that settled in other years--such as the retaliation claims--he can’t exclude them from hi sec_2001 income the exclusion for such fees would benefit him in a tax_year not at issue b amount of expenses the parties disagree about the total expenses that pace actually advanced pace argued for dollar_figure at trial but the commissioner found support for only dollar_figure why the dollar_figure difference the commissioner is of the opinion that pace is double-dipping--counting many of his expenses twice he claims that pace provided duplicates of several cancelled checks to substantiate the advanced expenses after examining the evidence we find that both the commissioner and pace were partly right some of the checks were included more than once but pace didn’t ever refer to the same check more than once for his claimed expenses instead pace claimed some expenses without any substantiation here’s what he failed to substantiate date description complaint hoefer hanford action racklin depo arlin r tueller order janney janney certified copy racklin depo of sarah m bruck on janney filing ocsc state complaint service summons complaint on fluor daniel inc notice of appeal hoefer sally marshall csr hoefer transcript of hearing on sanctions by usdc trial rider investigations ltd former dcis special_agent armstrong catholic university school of law board_of visitors amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ryan brown messenger service usdc messenger service mto messenger service mto messenger service to janney for service of process ads final bill re hoefer messenger service usdc messenger service munger tolls messenger service ausa plessman fedex bart williams at munger on fedex knox atty svs fedex louis goldsman cpa usdc sa summitt reproduction summitt reproduction in-house reproduction of hoefer qui tam facsimiles hoefer qui tam no date provided no date provided total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure therefore pace has established that he incurred dollar_figure dollar_figure - dollar_figure in litigation expenses for the hoefer qui tam and retaliation cases c allocation of expenses our next step is to figure out how to allocate the dollar_figure in litigation expenses between the qui tam and the retaliation cases pace would prefer to allocate the entire amount to the qui tam case because if there is no violation of the false claims act then there cannot be any retaliation he essentially argues that the retaliation and qui tam claims are a single cause of action because the two cannot be meaningfully separated and are dependent on each other we decide whether the retaliation claim is a separate cause of action by considering the language of the false claims act interpretative caselaw and pace’s settlement and retainer agreements then we’ll address the proper allocation of expenses i language of the false claims act the false claims act u s c secs authorizes both substantive qui tam and retaliation claims this seems to suggest that retaliation and qui tam claims are part of the same cause of action but a closer look at the statute suggests otherwise authority for qui tam actions is outlined in u s c section b while the requirements to bring a retaliation claim are laid out in u s c section h any employee who is discharged demoted suspended threatened harassed or in any other manner discriminated against because of lawful acts in furtherance of an action under this section including investigation for initiation of testimony for or assistance in an action filed or to be filed under this section shall be entitled to relief u s c sec h on its face the statute does not require violation of the false claims act for a valid retaliation claim the employee need only take steps in furtherance of an action the plain language suggests that a retaliation claim may be pursued even before an underlying qui tam claim is filed-- an action filed or to be filed emphasis added if one can pursue a retaliation claim for investigating a possible violation of the false claims act that hasn’t even been filed yet surely it isn’t necessary to prove a qui tam action to prove or even commence a retaliation claim paragraph h also states that an employee may bring an action in retaliation cases while paragraph b requires that the action shall be brought in the name of the government for qui tam claims paragraph b also requires that complaints for such claims be served on the government the fact that the government is not named as a plaintiff in the retaliation case suggests that it is a separate cause of action from the brought-on-behalf-of-the-government qui tam case ii interpretive caselaw a leading treatise on the false claims act cites a substantial body of caselaw12 for the proposition that to see 314_f3d_927 8th cir distinguishing requirements of retaliation claims from those of qui tam claims abner v jewish hosp health care servs inc wl at s d ind date entry on defendant’s motions for judgment on the pleadings noting that u s c section h does not require plaintiff to prove fraud on the merits u s ex rel barrett v columbia hca healthcare corp 251_fsupp2d_28 continued prevail in a retaliation claim a plaintiff is not required to show that the defendant actually committed a false claims act violation sylvia the false claims act fraud against the government pt ii sec dollar_figure west this too supports treating retaliation and qui tam claims separately iii retainer and settlement agreements pace entered into a single retainer agreement with his client for the fluor litigation that included both the retaliation and qui tam claims it provided that pace will represent the client for qui tam action s against fluor corporation pursuant to the false claims act and related constructive termination action s at least in terms of internal recordkeeping at his firm pace doesn’t seem to have distinguished the two types of claims on the other hand pace continued d d c allowing a retaliation claim to proceed even though initial false claims act allegations were not viable elliott v lake cnty cmty action project wl n d ill date observing that few would report fraud if they could be fired if their suspicions failed to pan out 153_f3d_731 d c cir the protected conduct element does not require the plaintiff to have developed a winning qui tam action before he is retaliated against 2_fsupp2d_1034 n d ill stating that a u s c sec h claim may proceed even if neither governmental action is taken nor any qui tam action is contemplated threatened filed or ultimately successful fn ref omitted affd 183_f3d_730 7th cir thus even if an employee reports an action that does not violate the false claims act the employee may still seek protection from resulting retaliatory acts did in fact settle the retaliation claims separately from the qui tam claim--the retaliation claims in date and the qui tam claim in date it’s hard to see how the retaliation could be dependent upon the qui tam claim when it settled nine months before despite the fact that the retainer agreement groups the retaliation and qui tam claims together their separate settlement strongly suggests that they are separate causes of action iv allocation of expenses the plain language of the false claims act interpretive caselaw and terms of the settlement agreements convince us that the retaliation claims are separate from the qui tam claim this means that we have to allocate the expenses between them because the retaliation case was settled in and expenses allocated to that case cannot be excluded from pace’ sec_2001 income pace points to the retaliation claims’ settlement agreement as an allocation-of-expenses guide the agreement provides for a dollar_figure settlement of the three retaliation claims and expenses of dollar_figure after deducting expenses hoefer would get half of the remaining dollar_figure the other half of the net recovery would be split between pace and phillip benson another attorney who worked on the matter that benson was involved in the retaliation case but not the qui tam case makes using the settlement agreement as a guide to allocate expenses more reasonable because benson would have an incentive to allocate to the retaliation case as much of the recovery and as few of the expenses as possible--since that is where he would get his share--while pace’s incentive would be to allocate as few of the expenses as possible to the qui tam case the commissioner urges us instead to look at the carbon-copy portion of pace’s cancelled checks most of these note the docket numbers of the retaliation cases instead of the qui tam docket number by matching up the checks with their respective carbon-copy-docket numbers the commissioner concludes that dollar_figure in expenses should be allocated to the retaliation cases pace counters that the retaliation docket numbers were an internal accounting quirk he claims to have used the retaliation docket numbers because the qui tam case had not settled yet and there weren’t any proceeds to tie to the expenses we find the retaliation-settlement agreement to be a more reliable guide to allocating expenses than pace’s haphazard internal accounting we therefore find that dollar_figure in expenses is allocable to the retaliation cases while the remaining dollar_figure of the substantiated expenses goes to the qui tam case of the dollar_figure pace indirectly received for expenses dollar_figure is as part of the settlement fluor agreed to reimburse dollar_figure of hoefer’s attorney’s fees pace then waived the continued offset from income as reimbursed expenses the remaining dollar_figure is taxable noncontingency fee litigation expenses claimed on return ra’s report nod adjust p claimed at trial dollar_figure p claimed in brief dollar_figure r argued at trial pace concedes dollar_figure of noncontingency litigation expenses on brief but there appears to be a math error--his brief contains an itemized list of each conceded expense that actually adds up to dollar_figure in concessionsdollar_figure therefore it seems that all but dollar_figure in noncontingency expenses has been conceded dollar_figure - dollar_figure but it isn’t entirely clear how some of the conceded expenses correspond to the original list of dollar_figure in expenses--most match up but some do not below are the expenses that were not clearly conceded date description amount chaine baillage du golden west dues stephanie reavesdail reimbursement ippo sg louise sanford csr transcript ippo sg dollar_figure dollar_figure dollar_figure continued original term for expense recovery--100 percent to pace--and instead received percent or dollar_figure another math error occurred when pace claimed dollar_figure on brief--dollar_figure subtracted from dollar_figure equals dollar_figure not dollar_figure this difference does not affect our analysis total abtl annual dues to assoc of business trial lawyers moller international experian--credit reports bernhard kreten esq secretary of state counter fee trans union credit report l a county bar assoc merrill corp re shroff qt3 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we’ll give pace the benefit of the doubt and find that dollar_figure is being claimed instead of the dollar_figure in his brief but claiming an expense is quite different from proving it pace didn’t provide any backup documentation for these expenses beyond a self-prepared log without any cancelled checks bank statements or other substantiating evidence there is no way to verify whether pace actually paid these expenses and it isn’t clear whether all the expenses are business-related for example he claims dollar_figure in dues for chaine baillage du golden west--a food-and-wine society there is insufficient information in the record to verify that this was a legitimate business_expense and then there’s dollar_figure to moller international the record contains no information about moller international or how it could be an expense of litigation in sum we deny the entire deduction for failure to substantiate iii schedule a deductions pace does not live by schedule c deductions alone so we next turn to schedule a a bad_debt claimed on return n a ra’s report n a nod adjust n a p claimed at trial dollar_figure p claimed in brief dollar_figure r argued at trial pace didn’t claim a bad-debt deduction on his return at trial he changed his mind and claimed a dollar_figure loss for unpaid attorney’s fees as evidence of the bad_debt he provided a dollar_figure check from a former client that had never cleared the former client had fired pace and stopped payment on the check but pace never reported the dollar_figure check as income he can’t claim a loss for unpaid fees if they were never included in gross_income see sec_1_166-1 income_tax regs the litigation expenses and fees pace incurred for the former client were also reimbursed by the replacement counsel which means he didn’t have any bad_debt to deduct b state and local_taxes claimed on return dollar_figure ra’s report nod adjust dollar_figure p claimed at trial dollar_figure p claimed in brief dollar_figure r argued at trial sec_164 provides for the deduction of state_and_local_income_taxes paid during the taxable_year pace is a cash- basis taxpayerdollar_figure therefore he may deduct only state_and_local_income_taxes actually paid in he has failed to establish that the california state taxes he deducted on hi sec_2001 return were paid in hi sec_2001 california return shows a dollar_figure tax liability--precisely the amount of state and local_taxes deducted on hi sec_2001 federal return but pace couldn’t possibly have paid hi sec_2001 california state taxes during because the california return wasn’t executed until and he showed us no evidence of withholding estimated payments or designated use of the prior year’s refund to the california franchise tax board he hasn’t offered any other evidence to establish that state and local_taxes were paid in we therefore uphold the disallowance of this deduction in full iv penalty and addition_to_tax a sec_6651 failure_to_file the code imposes an addition_to_tax if a taxpayer fails to file on time unless he can show that his failure was due to reasonable_cause and not willful neglect sec_6651 pace concedes he filed late and offers no evidence that the failure_to_file was due to reasonable_cause and not willful neglect we therefore find that the failure-to-file addition applies there was a minor dispute between the parties over pace’s method_of_accounting and whether he made an unauthorized change_of method we find that he was and still is a cash-basis taxpayer b sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax by definition an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 pace’s return reported a total_tax due of dollar_figure the notice_of_deficiency determined a liability of dollar_figure we agreed with the commissioner on most--but not all--of the disallowed deductions so the tax required to be shown on the return is somewhat less than dollar_figure since we won’t know the precise amount of tax required to be shown on the return until completion of rule_155_computations we’ll give pace the benefit of the doubt and set the required-understatement-threshold amount at dollar_figure even without plugging the changes into the black the notice_of_deficiency included a dollar_figure adjustment to income after concessions and trial there’s still a dollar_figure adjustment--pace proved only that he’s entitled to an extra dollar_figure deduction for contingency-litigation expenses while the remainder of the commissioner’s determination was substantially correct this is equal to percent of the notice of deficiency’s determination of tax due in reality the penalty-triggering amount for the understatement is lower because we allowed some deductions that the commissioner did not--resulting in a lower tax due though the movement of some deductions from pace’s schedule c to schedule a figures to lead to a bit of an increase in tax due the actual 10-percent-penalty trigger would continued box of rule_155_computations it’s clear there was an understatement in excess of ten percent of the tax required to be shown--we are upholding percent of the commissioner’s adjustments to pace’s income we therefore find that there was a substantial understatementdollar_figure pace offers a novel defense to the accuracy-related_penalty in his opening brief--that it’s the irs’s fault because it didn’t settle review of the caselaw fails to find any support for this penalties-don’t-apply-when-the-irs-won’t-settle argument and pace never argued any of the valid defenses to the penalty see sec_6662 sec_6664 we therefore find that he is subject_to this penalty c sec_6673 delay penalty the commissioner has moved to impose a penalty under sec_6673 which authorizes us to impose a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless pace vigorously contested the commissioner’s determination resulting in a weeklong trial pages of trial continued therefore be less than dollar_figure the commissioner also argued that pace is subject_to the sec_6662 penalty based on negligence our finding of a substantial_understatement means that we don’t need to address this argument transcript and thousands of pages of credit-card statements canceled checks and other documents but pace’s aggressive advocacy doesn’t rise to the level of sanctionable behavior he may be long winded--as many lawyers and even some judges are--but delay and frivolous positions were not the crux of his casedollar_figure in the best of all possible worlds perhaps pace’s pursuit of the unified life would be recognized and rewarded see eg pope paul vi pastoral constitution on the church in the modern world--gaudium et spes sec_43 date but the code imposes a more exact and less merciful accounting business_expenses charitable_contributions and the costs of everyday life must be identified segregated and substantiated by reliable documents and credible testimony decision will be entered under rule pace nevertheless remains on the list of those previously cautioned against frivolity see pace v commissioner tcmemo_2000_300
